978 F.2d 1256
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Warren Reginald STEVENSON, Petitioner.
No. 92-8058.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 11, 1992Decided:  October 19, 1992

On Petition for Writ of Mandamus.
Warren Reginald Stevenson, Appellant Pro Se.


1
Petition Denied.


2
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.

PER CURIAM:
OPINION

3
Warren R. Stevenson, a Maryland inmate, petitions for a writ of mandamus.  Stevenson claims that the district court erred by not allowing him to amend and by dismissing his habeas corpus petition, by failing to forward all court papers to this Court in his appeal, and by delaying the denial of a certificate of probable cause to appeal.  He asks this Court to vacate the dismissal of his petition and to allow him to make his amendments.  Stevenson previously filed an appeal before this Court in a habeas action which this Court dismissed.  Stevenson v. Smith, No. 92-6246 (4th Cir.  June 11, 1992).  Stevenson also has petitioned for a rehearing on that appeal.


4
A mandamus petition may not be used as a substitute for appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).  This Court will not issue the writ absent a showing that the petitioner has a clear right to the relief sought and has no other means to obtain relief.   In re First Fed.  Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir. 1988);   In re Beard, 811 F.2d 818, 826-27 (4th Cir. 1987).


5
Stevenson has not established a clear right to the relief requested or demonstrated why his appeal was inadequate.  Accordingly, although we grant leave to proceed in forma pauperis, we deny Stevenson's petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED